NO. 07-08-0196-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  MAY 28, 2009
                         ______________________________

                            JESUS PERALES, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY;

                  NO. 1067039D; HONORABLE MOLLEE WESTFALL

                          AND WILLIAM BRIGHAM, JUDGES
                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Jesus Perales, pleaded guilty to the offense of aggravated assault

causing serious bodily injury. Appellant also pleaded true to one prior felony enhancement.

Subsequently, the trial court, after conducting a punishment hearing and receiving a pre-

sentence report, assessed appellant’s punishment at 40 years confinement in the

Institutional Division of the Texas Department of Criminal Justice. This appeal followed.

We affirm.
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                                   Mackey K. Hancock
                                                        Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of appellant’s right to file a pro se
petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3